UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HECTOR MORENO-PARADA, a/k/a Rogelio       Camas-
Pineda, a/k/a Arturo Melandes-Pena,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00059-JAB)


Submitted: May 30, 2007                            Decided: July 6, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Winston-Salem, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hector Moreno-Parada appeals from his conviction and

ninety-six month sentence after pleading guilty to illegal reentry

into the United States after deportation for an aggravated felony,

in violation of 8 U.S.C. § 1326(a), (b)(2) (2000). Moreno-Parada’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal, but raising the issue of whether Moreno-Parada’s sentence

was reasonable.    Moreno-Parada was given an opportunity to file a

supplemental pro se brief, but has not done so.

          This court reviews the imposition of a sentence for

reasonableness.     United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).   After     Booker,   courts   must   calculate   the   appropriate

guidelines range, making any appropriate factual findings.         United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).          The court

then should consider the resulting advisory guidelines range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.          Davenport,

445 F.3d at 370.    This court will affirm a post-Booker sentence if

it is within the statutorily prescribed range and is reasonable.

Hughes, 401 F.3d at 546-47.           A sentence within the properly

calculated advisory guidelines range is presumptively reasonable.




                                  - 2 -
United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

           At sentencing, Moreno-Parada failed to object to the

calculation of the guidelines range as set forth in the presentence

report.    The district court imposed a sentence of ninety-six

months’ imprisonment, which was within the advisory guidelines

range of seventy-seven to ninety-six months and well below the

statutory maximum of twenty years’ incarceration. Accordingly, the

sentence is presumptively reasonable.         See Green, 436 F.3d at 457.

The district court correctly calculated the advisory guidelines

range and properly noted that it had considered the relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a).              Moreno-

Parada has made no showing that the sentence is procedurally or

substantively unreasonable.        Therefore, we find that the sentence

imposed by the district court is reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Moreno-Parada’s conviction and sentence.                 This

court requires counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof


                                    - 3 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -